Citation Nr: 9908430	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

During his January 1999 personal hearing in Washington, D.C., 
before the undersigned Member of the Board, the veteran 
presented testimony which the Board interprets to be a notice 
of disagreement with the April 1998 rating decision's denial 
of service connection for hypertension.  This issue is 
referred to the RO for appropriate action.


REMAND

In July 1992, the Board remanded this case in order to obtain 
a VA psychiatric examination for the veteran.  Although the 
December 1992 VA psychiatric examination report shows a 
finding of chronic paranoid type schizophrenia, the examiner 
did not offer an opinion as to the etiology of the veteran's 
psychiatric disability, as requested in the remand.  
Moreover, there is no indication that the examiner reviewed 
the veteran's claims files.  As the VA medical examination 
did not fully comply with the 1992 Board remand it is 
inadequate for adjudicative purposes and additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and extent of any 
psychiatric disability present.  All 
indicated studies should be performed.  
The examiner is requested to review the 
veteran's claims files, particularly the 
April 1953 physician's diagnosis of 
functional gastritis, and offer an 
opinion concerning the etiology of any 
current psychiatric disability, to 
include whether it is at least as likely 
as not that any current disability or 
disorder is etiologically related to 
service.  The claims folders and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  Prior to 
the examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

2.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 4 -


